BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600° Fax 702-228-2333

ao sO

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 1 of 24

BRETT A. CARTER, ESQ,
Nevada Bar No. 5904
LINDSAY K, CULLEN, ESQ.
Nevada Bar No, 12364
BERTOLDO BAKER CARTER & SMITH
7408 West Sahara Avenue
Las Vegas, Nevada 89117
Phone Number: (702) 228-2600
Fax Number: (702) 228-2333
Email addresses:
Carter@nvlegaljustice.com and
Lindsay@nvlegaljustice.com
Attorneys for Plaintiffs

LOPEZ

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

R*R*

ALEXANDRA CAMILLE LOPEZ, Individually
and on behalf of minor child, D.L.,

Plaintiffs,
CASE NO: 2:19-cv-00911-JAD-VCF
Vs.
CIVIL
UNITED STATES OF AMERICA,
Defendants. AMENDED COMPLAINT

 

 

 

 

1, Plaintiffs Alexandra Camille Lopez, individually, and on behalf of minor child, D.L.,
by and through their attorneys of record, bring this complaint against the United States of America
pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C, § 1346(b).

2. Plaintiffs have exhausted their claims by filing the required forms with the United
States Postal Service (USPS) Tort Claims office and, as defendant’s agency failed to make an offer,
decision or final disposition of these claims over the past 25 months after they were filed, plaintiffs

deem the claims denied under 28 U.S.C. § 2675. See Ex. 1 (Administrative Complaint of

Page | of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600° Fax 702-228-2333

Oo co SN DBD A FS WD WHY

wo wo Pv VY VN HN BD KH Rm RR ee lh
o ND DT A BP BH TDD FP CO CO mw HT OO OKClCUCUOrM UC SUL ULULULDN CULE LCLCUCO

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 2 of 24

Alexandra Camille Lopez redacted); and Ex. 2 (Administrative Complaint of D.L. redacted).
Plaintiffs have fully complied with the provisions of 28 U.S.C. § 2675 of the FTCA, and this suit
has been timely filed.
INTRODUCTION

3: This action seeks damages for the injuries caused to plaintiffs by Marion Donel
Reedus, a United States Postal Service (USPS) employee. Reedus was operating a USPS utility
vehicle when he failed to pay attention to his driving and collided with the rear of plaintiffs’
vehicle, causing physical and mental injuries to Plaintiff D.L., minor, and serious and life-altering
physical and mental injuries with permanent disability to his mother, Plaintiff Alexandra Camille
Lopez. This employee and agent of the United States was acting within the scope of his federal
employment at the time of the acts and omissions complained of herein, was negligent, and would
be liable to plaintiffs under Nevada law.

JURISDICTION AND VENUE

4, This Court has jurisdiction over this claim against the United States for money
damages pursuant to 28 U.S.C. § 1346(b)(1). This action arises under the FTCA, Sections 2671
through 2680 of Title 28 of the United States Code.

5. All, or a substantial part, of the acts and omissions giving rise to these claims
occurred in the District of Nevada. Venue is therefore proper under 28 U.S.C. § 1402(b).

PARTIES

6, Plaintiffs Alexandra Camille Lopez, individually, and on behalf of her minor child,
D.L. were at all times herein mentioned, and still are, residents of the County of Clark, State of
Nevada, and the acts and omissions complained of herein occurred in the District of Nevada.

7. Defendant United States created and operates the USPS, an independent branch of

the federal government responsible for providing Postal Service in the United States, including the

Page 2 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600¢ Fax 702-228-2333

o fo NT NHN

10
11
12
13
14
15
16
17
18
19
20
21
De
23
24
25
26
zy
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 3 of 24

County of Clark, State of Nevada. The USPS handles the mailing of letters and packages, sorting
and delivering mail, and selling postal products. The United States owns and maintains vehicles
and employs drivers to transport and deliver mail through the USPS. Defendant United States is
sued for plaintiffs’ personal injuries and damages caused by the negligent and wrongful acts and
omissions of its employee driver, Marion Donel Reedus. Reedus was acting within the course and
scope of his employment under circumstances where the United States, if a private person or
company, would be liable to plaintiffs in accordance with the laws of the State of Nevada. See 28
ULS.C. § 1346(b).
ALLEGATIONS

8. Marion Donel Reedus was at all times relevant hereto a USPS mail delivery driver
employed by defendant, acting within the course and scope of his employment, and operating a
motor vehicle owned and maintained by defendant on the roadways of Clark County, Nevada.

9, On April 29, 2015, Plaintiff Alexandra Camille Lopez was the owner and operator of
a 2001 Ford Expedition, bearing Nevada plate number 150A WW, with her minor son as passenger,
Plaintiff D.L. They were traveling in their vehicle westbound on Flamingo Boulevard in Clark
County, Nevada, in the right travel lane. Traffic, including plaintiffs’ vehicle, slowed for an
ambulance with its lights and sirens activated.

10. At the same time and place, Reedus was operating a 1990 Grumman LLV-A utility
vehicle that bore plate number 0217382, which was owned by Defendant United States through the
USPS, in a travel lane directly behind the Lopez vehicle when he took his eyes off the road, failed
to pay full attention to his driving, and collided with the rear of the Lopez vehicle.

11. As Reedus was at all times relevant hereto an employee of Defendant United States,

the United States is liable for his negligent and wrongful actions and omissions as alleged herein.

Page 3 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600° Fax 702-228-2333

Oo oOo ws DH

10
11
12
13
14
is
16
17
18
ile
20
21
22
23
24
2D
26
27
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 4 of 24

FIRST CAUSE OF ACTION
(Negligence)

12, Plaintiffs reallege and reassert each and every statement contained in the above
paragraphs, inclusive. Plaintiffs further allege as follows:

13. At all times relevant hereto, defendant’s employee Reedus had a duty to operate the
USPS vehicle with reasonable care, following all traffic safety laws, rules of the road, statutes,
codes, and ordinances, as well as defendant’s policies, procedures, guidelines and rules for safe
driving, so as to prevent injuries and damages to others on the roadway.

14. Defendant’s employee Reedus breached his duty of reasonable care by negligently,
recklessly and/or carelessly maintaining, controlling and operating that USPS vehicle in following
manner: failing to use due care; failing to operate the vehicle in safe manner; failing to pay full
attention to his driving; and failing to follow the rules of the road, all and each of which directly and
proximately caused the injuries and damages complained of herein as suffered by plaintiffs.

15. At all times herein mentioned, these traffic safety laws and rules were designed and
enacted to protect a class of persons, in particular motorists, to which the plaintiffs belong.
Plaintiffs’ injuries and damages were, and still are, the type of harm these laws were designed and
enacted to protect.

16.  Asaresult of the negligent actions and omissions by defendant’s employee Reedus,
including the violations of these traffic safety laws and rules, Defendant United States is
vicariously, statutorily or otherwise liable for all injuries and damages to plaintiffs arising
therefrom.

17. Asa direct and proximate result of the negligence, negligence per se, carelessness
and/or recklessness by defendant’s employee, Plaintiff Alexandra Camille Lopez sustained physical

and mental injuries, all of which have caused, and will continue to cause, Plaintiff Alexandra

Page 4 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600° Fax 702-228-2333

yay HA Un fF WY WY

10
11
12
13
14
15
16
17
18
19
20
21
22
ao
24
25
26
zy
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 5 of 24

Camille Lopez physical and mental pain and suffering, loss of enjoyment of life, and disability.

18. Asa direct and proximate result of the negligence, negligence per se, carelessness
and/or recklessness by defendant’s employee, Plaintiff Alexandra Camille Lopez suffered injuries
to include, in part, an aggravation/exacerbation of pre-existing symptomatic cervical and lumbar
spine conditions and new nerve, disc, and ligamentous injury with sprains, strains, nerve
compression, disc herniation, stenosis, instability, and permanent disability with treatment rendered,
in part, to include conservative care, invasive surgical pain management injections, and spinal
surgeries.

19. Asa direct and proximate result of the negligence, negligence per se, carelessness
and/or recklessness by defendant’s employee, Plaintiff D.L., a minor, sustained physical and mental
injuries, all of which have caused, and may continue to cause, him physical and mental pain and
suffering and loss of enjoyment of life.

20. Asa direct and proximate result of the negligence, negligence per se, carelessness
and/or recklessness by defendant’s employee, Plaintiff D.L., a minor, suffered injuries to include, in
part, a head contusion, post-traumatic headaches, and sprains and strains of the cervicothoracic and
thoracolumbar soft tissue structures with associated edema, myospasm and segmental dysfunction,
which necessitated treatment to include, in part, emergency medical assessment and care,
physiotherapy, and chiropractic adjustments.

21. Asa direct and proximate result of the negligence, negligence per se, carelessness
and/or recklessness by defendant’s employee, Plaintiff Alexandra Camille Lopez has incurred, and
continues to incur medical expenses, loss of income and earning capacity, loss of household
services and other damages, as well as she has incurred property damage, loss of use, diminution of
value, and rental expense.

22. As a direct and proximate result of the injuries complained of herein, Plaintiff

\
Page 5 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600° Fax 702-228-2333

> Ww bv

oOo won Dn WT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 6 of 24

Alexandra Camille Lopez has incurred property damage of $4,402.67, past medical expense in
excess of several hundreds of thousands of dollars, and future medical expenses anticipated in
excess of the past medical expenses incurred, all in an amount believed to exceed $1 million.

23. Asa further direct and proximate result of the injuries complained of herein, Plaintiff
Alexandra Camille Lopez’s total past and future loss of earnings is believed to exceed $1 million.

24. Asa direct and proximate result of the negligence, negligence per se, carelessness
and/or recklessness by defendant’s employee, Plaintiffs Alexandra Camille Lopez and D.L. have
incurred medical expenses for D.L.’s medical evaluations, testing and treatment in excess of
$5,000.00, and they may incur future medical expense, and loss of income and earning capacity.

25, Asa direct and proximate result of the acts and omissions alleged herein, Plaintiff
Alexandra Camille Lopez, individually and for and on behalf of D.L., her minor son, has been
required to hire the services of attorneys with the law firm of Bertoldo Baker Carter and Smith to
prosecute this action, for which they are entitled to recover and be compensated for reasonable
attorneys’ fees, costs and interest, in an amount to be determined by this Court.

SECOND CAUSE OF ACTION
(Negligent Hiring, Training, Retention and Supervision)

26. Plaintiffs reallege and reassert each and every statement contained in the above
paragraphs, inclusive. Plaintiffs further allege as follows:

27, As the employer of Reedus, the United States had the duty to and did, in fact, hire,
train, retain and supervise him on the proper and safe performance of his employment, including, but
not limited to, the safe and proper operation of the USPS mail delivery vehicle while following all the
traffic safety laws, rules and policies and procedures. Defendant further entrusted Reedus to drive its

vehicle safely upon the roadways.

Page 6 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600¢ Fax 702-228-2333

wn BR WwW N

Oo o nN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 7 of 24

28. While transporting and delivering the mail for and on behalf of defendant, Reedus reads
the mail for addresses and looks for those addresses while operating the USPS utility vehicle, thereby
taking his eyes off the roadway and failing to pay attention to his driving.

29. Defendant United States was aware, before plaintiffs’ incident, of its mail carriers’,
including Reedus’s, dangerous acts and omissions while operating its vehicles to include, but not
limited to, the drivers taking their eyes off the roadway and thereby not paying full attention to their
driving, These acts and omissions increase the likelihood of injury or death to other drivers and
pedestrians in the vicinity of defendant’s drivers and vehicles.

30. Based upon the acts and omissions alleged herein, plaintiffs are informed, believe and
thereon allege that defendant knew or should have known that the vehicle entrusted to and driven by its
employee Reedus could have been and/or was to have been driven in such a negligent and careless
manner as to cause injury to other individuals on the roadway, which included the plaintiffs.

31. Plaintiffs are informed, believe and thereon allege that, with this knowledge, defendant
negligently entrusted its vehicle to the custody and control of Reedus.

32) At all times herein mentioned, defendant negligently hired, trained, retained and/or
supervised its employee Reedus by, but not limited to, failing to educate Reedus and ensure that he
would safely and properly transport and deliver the USPS mail while following all applicable traffic
safety laws and rules so as to avoid or, at a minimum, decrease the likelihood of injury or death.

33. As a direct, proximate and legal result of defendant’s negligent hiring, training,
retention, supervision and entrustment, Reedus was negligent in his acts and omissions as alleged
herein and caused injury to plaintiffs.

34. As a direct, proximate and legal result of defendant’s negligent hiring, training,
retention, supervision and entrustment, Plaintiff Alexandra Camille Lopez sustained physical and

mental injuries, all of which have caused, and will continue to cause, Plaintiff Alexandra Camille

Page 7 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600 Fax 702-228-2333

oO S&S SD

10
11
12
13
14
13
16
17
18
19
20
21
we)
23
24
25
26
af
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 8 of 24

Lopez physical and mental pain and suffering, loss of enjoyment of life, and disability.

35. As a direct, proximate and legal result of defendant’s negligent hiring, training,
retention, supervision and entrustment, Plaintiff D.L., a minor, sustained physical and mental injuries
as stated herein, all of which have caused, and may continue to cause, him physical and mental pain
and suffering and loss of enjoyment of life.

36. As a direct, proximate and legal result of defendant’s negligent hiring, training,
retention, supervision and entrustment, Plaintiff Alexandra Camille Lopez has incurred, and
continues to incur medical expenses, loss of income and loss of earning capacity, loss of household
services and other damages, as well as she has incurred property damage, loss of use, diminution of
value, and rental expense.

37. As a direct, proximate and legal result of defendant’s negligent hiring, training,
retention, supervision and entrustment, Plaintiff Alexandra Camille Lopez has incurred property
damage of $4,402.67, past medical expense in excess of several hundreds of thousands of dollars,
and future medical expenses anticipated in excess of the past medical expenses incurred, all in an
amount believed to exceed $1 million.

38. As a direct, proximate and legal result of defendant’s negligent hiring, training,
retention, supervision and entrustment, Plaintiff Alexandra Camille Lopez’s total past and future loss
of earnings is believed to exceed $1 million.

39. As a direct, proximate and legal result of defendant’s negligent hiring, training,
retention, supervision and entrustment, Plaintiffs Alexandra Camille Lopez and D.L. have incurred
medical expenses for D.L.’s medical evaluations, testing and treatment in excess of $5,000.00, and
they may incur future medical expense, and loss of income and earning capacity.

40. As a direct, proximate and legal result of defendant’s negligent hiring, training,

retention, supervision and entrustment, Plaintiff Alexandra Camille Lopez, individually and for and

Page 8 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600° Fax 702-228-2333

-

oO Oo SY DB WT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 9 of 24

on behalf of D.L., her minor son, has been required to hire the services of attorneys with the law
firm of Bertoldo Baker Carter and Smith to prosecute this action, for which they are entitled to
recover and be compensated for reasonable attorneys’ fees, costs and interest, in an amount to be
determined by this Court.

41, On April 14, 2017, Alexandra Camille Lopez submitted her claim based on these
above allegations for $22,404,402.67 to the USPS, Tort Claims office. See Ex. 1, supra. The USPS
acknowledged receipt of this claim. See Ex. 3 (USPS letter dated April 19, 2017 for Alexandra
Camille Lopez).

42. As the natural parent and guardian of D.L., Plaintiff Alexandra Camille Lopez has
the legal right to seek the damages claimed herein for her minor son.

43, On April 14, 2017, Alexandra Camille Lopez submitted D.L.’s claim based on these
allegations for $65,000.00 to the USPS, Tort Claims office. See Ex. 2, supra. The USPS
acknowledged receipt of this claim. See Ex. 4 (USPS letter dated April 19, 2017 for D.L. redacted).

44, As six (6) months has passed since the submission of these claims without final
disposition of either, plaintiffs deem the claims denied by defendant. See Ex. 1 and Ex. 2, supra;
and 28 U.S.C. 2875.

PRAYER FOR RELIEF

45, Plaintiffs therefore respectfully request judgment against defendant as follows:

a. Compensatory damages for the past and future general damages that include,
in part, pain and suffering and loss of enjoyment of life for plaintiffs;

b. Compensatory damages for the special damages that include, in part, medical
expenses for Plaintiffs Alexandra Camille Lopez and D.L., and for Plaintiff
Alexandra Camille Lopez her past and future loss of income, loss of earning

capacity, and loss of household services;

Page 9 of 10

 
BERTOLDO BAKER CARTER & SMITH

7408 West Sahara Avenue

Las Vegas, Nevada 89117
702-228-2600° Fax 702-228-2333

Co © SN BD WN Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 10 of 24

€. Compensatory damages in the amount of $22,404,402.67 for Alexandra
Camille Lopez;

d. Compensatory damages in the amount of $65,000.00 for D.L.;

€, Plaintiffs’ costs in this action, attorneys’ fees and pre and post-judgment
interest; and

f, Such other and further relief as this Court may deem just and proper.

DATED this 1 of June, 2019.
BERTOLDO BAKER CARTER & SMITH

Hind uly

BRHTT A. SARI ESQ.

Nevada Bar No. 59

LINDSAY K. CULLEN, ESQ.

Nevada Bar No. 12364

7408 W. Sahara Avenue

Las Vegas, NV 89117

Attorneys for Plaintiffs
LOPEZ

 

Page 10 of 10

 
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19

EXHIBIT 1

Page 11 of 24
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 12 of 24

 

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
USPS (See instructions on reverse). Number, Street, Cily, State and Zip code.
Tort Claims Alexandra Camille Lopez John L, Bertoldo Esq.
P.O. Box 98313 7408 W. Sahara Ave.
Las Vegas, NV 89193-8313 Las Vegas, NV 89147 Las Vegas, NV 89117

Claimant Attorney
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
[| MILITARY — [3X] CIVILIAN , 1976 M 4/29/2015 - Wednesday 9:33 am

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, Injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof, Use additional pages if necessary).
On April 29, 2015, in Las Vegas, Nevada, Alexandra Camille Lopez (dob 76) was driving her 2001 Back Ford Expedition westbound on Flamingo Blvd, when she was
struck in the rear by a 1990 mailtruck, owned by the United States Postal Service, (#0217382), driven by Marion Donel Reedus, in the course and scope of his employment
with USPS. Ms. Lopez suffered spinal injuries to her neck and back, with radiating pain into her upper and lower extremities as a direct and proximate result of Reedus' failure
to pay full attention to his driving, and other violations of NRS section 484B et seq. In addition to being liable for its negligent employee, Reedus, USPS also negligently hired,
trained, supervised and retained Reedus, which directly and proximately caused Ms. Lopez’ injuries. Ms. Lopez incurred $400,000.00, in past medical expenses, including
spinal fusion surgery to her lumbar spine, future medical and life care expenses of $5,000,000.00, economic damages including, past loss of wages, loss of future earning
capacity, and loss of household services, of $5,000,000.00 and past and future pain and suffering in the amount of $12,000,000.00. For total personal injury damages of
$22,400.00.00, all as a direct and proximate result of negligence by Reedus and USPS. Ms. Lopez reasonably believes she is, and will continue to be, permanantly injured
and disabled and require future lifetime medical care and expenses as a result of the negligence of the USPS and its agents and employees,

 

 

9. PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).
Alexandra Camille Lopez, , Las Vegas, NV, 89117

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

1. $4,399.86 parts and labor 2. $4,402.67 parts and labor
Vehicle is available at , Las Vegas, NV, 89117

 

10. PERSONAL INJURY/WRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

The injuries Ms. Lopez suffered as a result of the subject April 29, 2015 motor vehicle collision include aggravation/exacerbation of pre-existing symptomatic cervical and
lumbar spine conditions and new, subject accident related nerve, disc, and ligamentous injury (sprain, strain, nerve compression, disc herniation, stenosis, instability, invasive
surgical pain management injections, spinal surgeries, scarring and increased pain, suffering and permanent disability) of the cervical and lumbar spine and multiple upper and
lower extremities, Ms. Lopez' past medical bills and records to date are submitted as exhibits to this standard form 95 and are intended to be incorporated herein. These
include pending additional surgical fusion to her cervical spine anticipated to be performed in April/May 2017. Ms. Lopez reasonably believes she is, and will continue to be,
permanantly injured and disabled and require future lifetime medical care and expenses as a result of of the neglignece of the USPS and its agents and employees.

 

 

 

 

 

11, ‘ WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
Alexandra C. Lopez Las Vegas, NV 89147
[ L
Marion Donel Reedus Las Vegas, NV 89149
J. King ID Number: 4081 Las Vegas Metropolitan Police Department
400 S. Martin L. King Blvd., Las Vegas, NV 89106
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE 12b, PERSONAL INJURY 42¢. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
$4,402.67 $22,400,000.00 none $22,404,402.67

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

 

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both, (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable ee BY DEPT. OF JUSTICE

95-109
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 13 of 24

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it ls essential that the claimant provide the following Information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? xl Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. L] No

Key Insurance
P.O. Box 2014
Shawnee Mission, KS, 66201-1014

Policy Number : PA-0127 (07-09)
Bodily Injury / Property Damage - Liability Only

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

NONE

17. If deductible, state amount.

[ | Yes [ | No

NONE

 

 

18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

NONE

 

19. Do you carry public liability and property damage insurance? bx Yes If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Cade), LE] No

Key Insurance
P.O. Box 2014
Shawnee Mission, KS, 66201-1014

Policy Number : PA-0127 (07-09)
Bodily Injury / Property Damage - Liability Only

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
Involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act:for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative,

If claimant intends to file for both personal injury and property damage, the amount far
each must be shown in item number 12 of this form.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) \n support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

(c) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(d) Failure to specify a sum certain will render your claim invalid and may result In
forfeiture of your rights.

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, 5 U.S.C, 552a(e)(3), and
concerns the information requested in the letter to which this Notice is attached.
A. Authority: The requested Information is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.
Part 14.

 

B. Principal Purpose: The information requested is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may render your claim “invalid.”

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

form(s) to these addresses.

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 14 of 24

 

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJU RY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
USPS (See instructions on reverse). Number, Street, City, State and Zip code.
Tort Claims Alexandra Camille Lopez John L, Bertoldo Esq.
1720 Market St. 7408 W. Sahara Ave.
St, Louis, MO 61355-9948 Las Vegas, NV 89103 Las Vegas, NV 89117

Claimant Attorney
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
[| miuitary — [XJ CIVILIAN , 1976 M 4/29/2015 - Wednesday 9:33 am

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages If necessary).
On April 29, 2015, in Las Vegas, Nevada, Alexandra Camille Lopez (dob '76) was driving her 2001 Back Ford Expedition westbound on Flamingo Blvd, when she was
struck in the rear by a 1990 mailtruck, owned by the United States Postal Service, (#0217382), driven by Marion Donel Reedus, in the course and scope of his employment
with USPS. Ms. Lopez suffered spinal injuries to her neck and back, with radiating pain into her upper and lower extremities as a direct and proximate result of Reedus' failure
to pay full attention to his driving, and other violations of NRS section 484B et seq. In addition to being liable for its negligent employee, Reedus, USPS also negligently hired,
trained, supervised and retained Reedus, which directly and proximately caused Ms. Lopez’ injuries. Ms. Lopez incurred $400,000.00, in past medical expenses, including
spinal fusion surgery to her lumbar spine, future medical and life care expenses of $5,000,000,00, economic damages including, past loss of wages, loss of future earning
capacity, and loss of household services, of $5,000,000.00 and past and future pain and suffering in the amount of $12,000,000.00. For total personal injury damages of
$22,400.00.00, all as a direct and proximate result of negligence by Reedus and USPS. Ms. Lopez reasonably believes she is, and will continue to be, permanantly injured
and disabled and require future lifetime medical care and expenses as a result of the negligence of the USPS and its agents and employees.

 

 

9. PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).
Alexandra Camille Lopez, _ Las Vegas, NV 89103

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

1. $4,399.86 parts and labor 2. $4,402.67 parts and labor
Vehicle is available at , Las Vegas, NV 89103

 

10. PERSONAL INJURY/WRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.
‘The injuries Ms, Lopez suffered as a result of the subject April 29, 2015 motor vehicle collision include aggravation/exacerbation of pre-existing symptomatic cervical and.
lumbar spine conditions and new, subject accident related nerve, disc, and ligamentous injury (sprain, strain, nerve compression, disc herniation, stenosis, instability, invasive
surgical pain management injections, spinal surgeries, scarring and increased pain, suffering and permanent disability) of the cervical and lumbar spine and multiple upper and
lower extremities. Ms. Lopez! past medical bills and records to date are submitted as exhibits to this standard form 95 and are intended to be incorporated herein. These
include pending additional surgical fusion to her cervical spine anticipated to be performed in April/May 2017. Ms. Lopez reasonably believes she is, and will continue to be,
permanantly injured and disabled and require future lifetime medical care and expenses as a result of of the neglignece of the USPS and its agents and employees.

 

 

 

 

 

11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Cade)
Alexandra C. Lopez Las Vegas, NV 89103
CL L
Marion Donel Reedus was Vegas, NV 89149
J. King ID Number: 4081 Las Vegas Metropolitan Police Department
400 S. Martin L. King Blvd., Las Vegas, NV 89106
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE 12b, PERSONAL INJURY 1420, WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
$4,402.67 $22,400,000.00 none $22.404,402.67

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

 

13a, SIGNATURE OF CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
702- 4/14/2017
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of nat less than Fine, imprisonment, or both, (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable eras BY DEPT. OF JUSTICE
28 CF :

95-109

 
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 15 of 24

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15, Do you carry accident Insurance? [xl Yes
Key Insurance
P.O. Box 2014
Shawnee Mission, KS, 66201-1014

If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. L] No

Policy Number : PA-0127 (07-09)
Bodily Injury / Property Damage - Liability Only

 

NONE

46. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

17. If deductible, state amount.

L] Yes [| No

NONE

 

 

NONE

18. Ifa claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

 

49. Do you carry public liability and property damage insurance? [-y] Yes

Key Insurance
P.O. Box 2014
Shawnee Mission, KS, 66201-1014

If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). [| No

Policy Number : PA-0127 (07-09)
Bodily Injury / Property Damage - Liability Only

 

claim form.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed.

If instruction is needed In completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

Complete all items - Insert the word NONE where applicable.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) In support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

‘

(c) In support of claims for damage to property which is not economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(d) Failure to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.

 

This Notice is provided in accordance with the Privacy Act, 5 U.S.C, 552a(e)(3), and
concerns the information requested in the letter to which this Notice is attached.
A. Authority: The requested information Is solicited pursuant to one or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.
Part 14.

 

PRIVACY ACT NOTICE

B. Principal Purpose: The information requested Is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
submitting this form for this information.

D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may render your claim "invalid."

 

form(s) to these addresses.

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collactian of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

 

 

STANDARD FORM 95 REV. (2/2007) BACK
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 16 of 24

EXHIBIT 2

neh mn RUST TTP ASL
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 17 of 24

 

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJU RY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

1. Submit to Appropriate Federal Agency: 2, Name, address of claimant, and claimant's personal representative if any.
USPS (See instructions on reverse). Number, Street, City, State and Zip code.
Tort Claims John L. Bertoldo Esq.
P.O. Box 98313 7408 W. Sahara Ave.
Las Vegas, NV 89193-8313 Las Vegas, NV 89147 Las Vegas, NV 89117

Claimant Attorney
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
[| miuitaRY — [5X] CIVILIAN 1976 M 4/29/2015 - Wednesday 9:33 am

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property Involved, the place of occurrence and
the causa thereof, Use additional pages if necessary).

 

On April 29, 2015, in Las Vegas, Nevada, was a passenger in Alexandra Camille Lopez (dob 76) was driving her 2001 Back Ford Expedition
westbound on Flamingo Blvd, when she was struck in the rear by a 1990 mailtruck, owned by the United States Postal Service, (#0217382), driven by Marion Donel Reedus,
in the course and scope of his employment with USPS. _ _ suffered soft tissue injuries, neck pain, cervical sprain, head contusion, lower back and upper back

pain.
9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

none

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

none

 

10. PERSONAL INJURY/WRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

The injuries _ 4 suffered as a result of the subject April 29, 2015 motor vehicle collision include soft tissue injuries, neck pain, cervical sprain, head contusion,
lower back and upper back pain.

 

 

 

 

 

 

11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
Alexandra C, Lopez Las Vegas, NV 89147
L i,
Marion Donel Reedus Las Vegas, NV 89149
J. King ID Number: 4081 Las Vegas Metropolitan Police Department
400 S. Martin L. King Blvd., Las Vegas, NV 89106
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a, PROPERTY DAMAGE 12b. PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
none $15,000.00 none $65,000.00

 

 

 

 

1 CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

 

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both, (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable eee BY DEPT. OF JUSTICE
28 :

95-109

 
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 18 of 24

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it Is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

 

15. Do you carry accident Insurance? [x] Yes If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. [| No

Key Insurance Policy Number : PA-0127 (07-09)

PD.Bor2tl4 Bodily Injury / Property Damage - Liability Onl
Shawnee Mission, KS, 66201-1014 ty ECODEny. 8 ty Only

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible? [| Yes [| No | 17. If deductible, state amount.

NONE NONE

 

 

18, If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

NONE

 

49. Do you carry public liability and property damage insurance? [7x] Yes _ If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). [| No

Key Insurance Policy Number : PA-0127 (07-09)

P.O. Box 2014 ; ; eg as
Bodily Injury / Property D - Liabil I
Shawnee Mission, KS, 66201-1014 eae SUS SSE manage ~ Lisbility Only

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency” whose

employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is (a) In support of the claim for personal injury or death, the claimant should submit a
mailed. written report by the attending physician, showing the nature and extent of the injury, the
‘ nature and extent of treatment, the degree of permanent disability, if any, the prognosis,

and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse | hospital, or burial expenses actually incurred.

side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14. . s Z
Many agencies have published supplementing regulations. If more than one agency is (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency. repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed

receipts evidencing payment.
The claim may be filled by a duly authorized agent or other legal representative, provided

evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name af the claimant. If the claim is signed by the agent or the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be | cost of the property, the date of purchase, and the value of the property, both before and

accompanied by evidence of his/her authority to present a claim on behalf of the claimant | 4fter the accident. Such statements should be by disinterested competent persons,

as agent, executor, administrator, parent, guardian or other representative. preferably reputable dealers or officials familiar with the type of property damaged, or by

two or more competitive bidders, and should be certified as being just and correct.

If claimant intends to file for both personal injury and property damage, the amount for

 

 

each must be shown in item number 12 of this form. (d) Failure to specify a sum certain will render your claim invalid and may result in
' forfeiture of your rights.
PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached. C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
A. Authority: The requested information is solicited pursuant to one or more of the submitting this form for this information.
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28. C.F.R. | D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
Part 14. requested information or to execute the form may render your claim “invalid.”

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do nat mail completed
form(s) to these addresses.

 

 

 

STANDARD FORM 95 REV. (2/2007) BACK
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 19 of 24

 

 

 

 

 

CLAIM FOR DAMAGE, INSTRUCTIONS: Please read carefully the instructions on the FORM APPROVED
reverse side and supply information requested on both sides of this | OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.

1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
USPS (See instructions on reverse). Number, Street, City, State and Zip cade.
Tort Claims John L. Bertoldo Esq.
1720 Market St. 7408 W. Sahara Ave.
Room 2400 Las Vegas, NV 89103 Las Vegas, NV 89117
St. Louis, MO 61355-9948 Claimant Attorney

3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH 5. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)

[-] MiuitaRY — [Xx] CIVILIAN _ 2006 Ss 4/29/2015 - Wednesday 9:33 am

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of accurrence and
the cause thereof. Use additional pages if necessary).

 

On April 29, 2015, in Las Vegas, Nevada, . was a passenger in Alexandra Camille Lopez (dob 76) was driving her 2001 Back Ford Expedition
westbound on Flamingo Blvd, when she was struck in the rear by a 1990 mailtruck, owned by the United States Postal Service, (#0217382), driven by Marion Donel Reedus,
in the course and scope of his employment with USPS. . suffered soft tissue injuries, neck pain, cervical sprain, head contusion, lower back and upper back

pain.
9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

none

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

none

 

10. PERSONAL INJURY/WRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT. .

The injuries _ 5 «4 Suffered as a result of the subject April 29, 2015 motor vehicle collision include soft tissue injuries, neck pain, cervical sprain, head contusion,
lower back and upper back pain.

 

 

 

 

 

 

11. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
Alexandra C. Lopez Las Vegas, NV 89103
CL I
Marion Donel Reedus Las Vegas, NV 89149
J. King ID Number: 4081 Las Vegas Metropolitan Police Department
400 S. Martin L. King Blvd., Las Vegas, NV 89106
12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE 12b, PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
none $15,000.00 ae $65,000.00

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

 

 

 

 

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM |14. DATE OF SIGNATURE
02:
q 4/14/2017
CIVIL PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729),

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE
28 CFR 14.2

95-109

 
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 20 of 24

 

INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following Information regarding the insurance coverage of the vehicle or property.

 

15, Do you carry accident Insurance? [Xl Yes
Key Insurance

P.O. Box 2014
Shawnee Mission, KS, 66201-1014

If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. LE] No

Policy Number : PA-0127 (07-09)
Bodily Injury / Property Damage - Liability Only

 

16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?

NONE

17. If deductible, state amount.

[ | Yes [ ] No

NONE

 

 

18, If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).

NONE

 

419. Do you carry public liability and property damage insurance? [xl Yes __ If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). [| No

Key Insurance
P.O. Box 2014
Shawnee Mission, KS, 66201-1014

Policy Number : PA-0127 (07-09)
Bodily Injury / Property Damage - Liability Only

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate

claim form.

Complete all Items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY

Failure to completely execute this form or to supply the requested material within
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is
mailed.

If instruction is needed in completing this form, the agency listed in item #1 on the reverse
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Cade of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is
Involved, please state each agency.

The claim may be filled by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative
must be presented in the name of the claimant. If the claim is signed by the agent or
legal representative, it must show the title or legal capacity of the person signing and be
accompanied by evidence of his/her authority to present a claim on behalf of the claimant
as agent, executor, administrator, parent, guardian or other representative.

If claimant intends to file for both personal injury and property damage, the amount for
each must be shown in item number 12 of this form.

DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
TWO YEARS AFTER THE CLAIM ACCRUES.

The amount claimed should be substantiated by competent evidence as follows:

(a) In support of the claim for personal injury or death, the claimant should submit a
written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
hospital, or burial expenses actually incurred.

(b) In support of claims for damage to property, which has been or can be economically
repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concerns, or, if payment has been made, the itemized signed
receipts evidencing payment.

(c) In support of claims for damage to property which is nat economically repairable, or if
the property is lost or destroyed, the claimant should submit statements as to the original
cost of the property, the date of purchase, and the value of the property, both before and
after the accident. Such statements should be by disinterested competent persons,
preferably reputable dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

(d) Failure to specify a sum certain will render your claim invalid and may result In
forfeiture of your rights.

 

PRIVACY ACT NOTICE

This Notice is provided in accordance with the Privacy Act, 5 U.S.C, 552a(e)(3), and
concerns the information requested in the letter to which this Notice is attached.
A. Authority: The requested information is solicited pursuant to ane or more of the
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.
Part 14.

 

B. Principal Purpose: The information requested Is to be used in evaluating claims.

C. Routine Use: See the Notices of Systems of Records for the agency to wham you are
submitting this form for this information.

D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
requested information or to execute the form may render your claim "invalid."

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mail completed

form(s) ta these addresses.

 

STANDARD FORM 95 REV. (2/2007) BACK

 
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 21 of 24

EXHIBIT 3
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 22 of 24

Tort Claims Investigations
Nevada-Sierra District

UNITED STATES
Bed POSTAL SERVICE

April 19, 2017

Benson Bertoldo Baker & Carter
John L. Bertoldo Esq,
7408 W. Sahara Ave,
Las Vegas NV 89117

Ref:Acknowledgment of correspondence

USPS Case # : 890-15-0197a
Date of Incident : 04/29/2015
Client’s Name: Alexandra Lopez

Dear Mr. Bertoldo:

This is to acknowledge receipt of your correspondence for damages against the United
States Postal Service in the amount of $22,404,402.67. Your correspondence will be
given careful consideration by the United States Postal Service, and you will be advised
regarding the outcome of the matter.

Any inquiries pertaining to this matter should be directed to me, with reference made to
the aforementioned USPS Case File number and mailed to the below listed address.

Sincerely,

 

Tort cihi ims Coordinator
United States Postal Service
PO Box 98313

Las Vegas NV 89193-8313

\

cc! Accident File

Confidentiality Notice

This communication Is Intended for the sole use of the Individual or entity to which It is addressed and may contain Information that is privileged,
confidential, and exempt from disclosure under applicable law, |f ine reader of this communication Is not the intended recipient or the employee or agent
responsible for delivering the massage to the Intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication may be strictly prohibited. ff you have received this communication In error, please notify me and return (he communication to me via this
medium or al United States Postal Service —- PO Box 98313 Las Vegas NV 89193, Thank you.
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 23 of 24

EXHIBIT 4
Case 2:19-cv-00911-JAD-VCF Document 10 Filed 06/21/19 Page 24 of 24

Tort Claims Investigations
Nevada-Sierra District

UNITED STATES
Bad POSTALSERVICE

April 19, 2017

Benson Bertoldo Baker & Carter
John L. Bertoldo Esq.
7408 W. Sahara Ave,
Las Vegas NV 89117

Ref:Acknowledgment of correspondence

USPS Case # : 890-15-0197b
Date of Incident : 04/29/2015
Client’s Name:

Dear Mr. Bertoldo:

This is to acknowledge receipt of your correspondence for damages against the United
States Postal Service in the amount of $65,000.00, Your correspondence will be given
careful consideration by the United States Postal Service, and you will be advised
regarding the outcome of the matter.

Any inquiries pertaining to this matter should be directed to me, with reference made to
the aforementioned USPS Case File number and mailed to the below listed address.

Sincerely,

 

Tort Claims Coorditiator
United States Postal Service
PO Box 98313

Las Vegas NV 89193-8313

cc: Accident File

Confidentiality Notice

This communication is Intended for the sole use of the Individual or entity to which it is addressed and may contain information that is privileged,
confidentlal, and exempt from disclosure under applicable law, If the reader of this communication is not the intended recipient or the employee or agent
responsible for delivering the message to the Intended recipient, you are hereby notified that any dissemination, distribution, ar copying of this
communication may be strictly prohibited. if you have received thls communication In error, please notify me and return the communication to me via this
medium or at United States Postal Service - PO Box 98313 Las Vegas NV 89193, Thank you.

 
